DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent Nos. 10,862,511 and 10,873,346.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above patents meet at least the claimed limitations of presently filed claim 1 with the exception of a 2/15 code rate.  However, it would have been within the grasp of a skilled artisan to try a 2/15 code rate instead of a 4/15 since there were only a finite number of possible code rates, and such a code rate would have been within the design requirements.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,784,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to use 64 symbol mapping instead of 256 symbol mapping as they were both well-known in the art.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,944,434.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to use 64 symbol mapping instead of 16 symbol mapping as they were both well-known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al (US Pat. Pub. 2013/0290816; hereinafter referred to as Shinohara) in view of Tong et al (US Pat. 2009/0083604; hereinafter referred to as Tong) in view of Myung et al (US Pat. Pub. 2015/0222471; hereinafter referred to as Myung).
As per claim 1:	Shinohara teaches a bit-interleaved coded modulation (BICM) reception device, comprising:
a demodulator configured to perform demodulation (paragraph 1593) corresponding to 64-symbol mapping (Fig. 15; paragraph 419); 
a bit deinterleaver configured to perform group-unit deinterleaving (paragraph 802; Fig. 54; paragraph 475) on interleaved values (Fig. 108, S112; Fig. 106, 165), the interleaved values generated after the demodulation (Fig. 106; 165 occurs after 164); and 
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving (Fig. 108, S113), the deinterleaved values corresponding to a LDPC codeword having a length of 16200 (paragraph 1189), 
wherein the group-unit deinterleaving is performed on a group basis (paragraph 802; Fig. 54).
wherein the LDPC codeword is generated using a sequence corresponding to a parity check matrix (PCM) (paragraph 8; Figs. 1 and 3).
Not explicitly disclosed is the size of the group corresponding to a parallel factor of the LDPC codeword.  However, Tong in an analogous art teaches interleaving an LDPC codeword it a bit group corresponding to a parallel factor of the LDPC codeword (paragraphs 145, 150).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to divide the interleaving of Shinohara according to the parallel factor.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have provided a solution for storing the interleaved data without excess hardware (paragraph 150).
Also not explicitly disclosed is the LDPC codeword having a code rate of 4/15.  However, Myung in an analogous art teaches using an LDPC code rate of 4/15 (paragraph 105; Table 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to employ the code rate of 4/15 in Shinohara.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because various code rates of 2/15, 3/15, 4/15 shown by Myung by example as well as other known code rates would have been obvious to try as a matter of design choice since there were only a finite number of code rates, and any suitable code rate could have been chosen to meet the desired design parameters (paragraph 263).

Allowable Subject Matter
Claim 6 is allowed.  Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach or suggest the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence={41 34 32 37 5 8 13 15 30 31 22 25 42 20 23 17 1 40 44 12 6 43 7 29 33 16 11 0 35 4 14 28 21 3 24 19 18 36 10 38 26 2 39 27 9} as recited in claim 6 and similarly in claim 2; particularly in combination with each and every other limitation of respective claim 6 and 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111